Appellants were jointly indicted and tried for the offense of violating the prohibition laws by distilling, etc., alcoholic liquors, and having in possession a still, etc., to be used for that purpose. The offense charged occurred more than two years prior to the finding of the indictment, and it appears that the prosecuting witnesses were not on good terms with appellants at the time the prosecution was instituted. The indictment, trial, and conviction, though, of both appellants, seem to have been in all things regular. The evidence was legally sufficient to warrant its submission to the jury. There was no motion for a new trial. No exception was taken to, as, indeed, there was no error in, any ruling of the court upon the admission or rejection of testimony. No error appears in the record. The judgment must be and is affirmed.
Affirmed.